
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 498
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mr. Carter submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing and commending Baylor
		  University quarterback Robert Griffin III for winning the 2011 Heisman Trophy
		  and for his academic and athletic accomplishments.
	
	
		Whereas Robert Griffin III was born on February 12, 1990,
			 to United States Army Sergeants Robert Jr. and Jacqueline Griffin in Okinawa,
			 Japan;
		Whereas Robert Griffin III’s mother and father have
			 instilled in him an unparalleled work ethic, outstanding leadership,
			 discipline, and a desire to excel;
		Whereas Robert Griffin III graduated No. 7 from Copperas
			 Cove High School, in Copperas Cove, Texas, in 2008;
		Whereas Robert Griffin III graduated from Baylor
			 University with a 3.67 GPA in Political Science in December of 2010;
		Whereas Robert Griffin III is currently pursuing a Masters
			 degree in Communication at Baylor University;
		Whereas Robert Griffin III became Baylor University’s
			 starting quarterback in 2008;
		Whereas the Baylor University's football team finished the
			 regular season with a 9–3 record, its best record since 1986;
		Whereas the Baylor University's football team is ranked
			 number twelve in the Bowl Championship Series and fifteen in the Associated
			 Press rankings;
		Whereas in 2011 Robert Griffin III completed 267 of 369
			 passes, for 3,998 yards and 36 touchdowns while throwing only 6
			 interceptions;
		Whereas in 2011 Robert Griffin III led college football
			 with a 192.3 passing efficiency rating, which would break the single-season
			 record in Football Bowl Subdivision history;
		Whereas Robert Griffin III has accounted for 10,071 yards
			 passing and 77 touchdowns, with only 17 interceptions, during his career at
			 Baylor University;
		Whereas Robert Griffin III is the Baylor career leader in
			 most offensive categories, including passing yards, passing touchdowns, and
			 rushing touchdowns by a quarterback;
		Whereas Robert Griffin III was named the Big 12 Conference
			 Offensive Player of the Year for 2011;
		Whereas Robert Griffin III was named Academic All-Big 12,
			 1st Team for 2011;
		Whereas Robert Griffin III received the Davey O’Brien
			 Award for the best of all National Collegiate Athletic Association quarterbacks
			 in 2011; and
		Whereas, on December 10, 2011, Robert Griffin III became
			 the 1st Baylor University football player to win the Heisman Trophy, college
			 football’s most coveted and prestigious award: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends Robert Griffin III for his
			 academic and athletic accomplishments;
			(2)congratulates
			 Robert Griffin III for winning the 2011 Heisman Trophy; and
			(3)directs the Clerk
			 of the House of Representatives to transmit a copy of this resolution to Baylor
			 University's President Ken Starr and Head Football Coach Art Briles for
			 appropriate display.
			
